Case 2:17-cv-12179-SDW-LDW Document 65 Filed 02/05/19 Page 1 of 3 PagelD: 433

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

Case No. 17-ev-12179-SDW-LDW

In the Matter of C.G.,

Emeric Gerval CERTIFICATION
Petitioner, : OF SERVICE

Vv. :

Niurka Gonzalez,
Respondent

 

Amy Broza, of full age hereby certifies as follows:

1. Iam the paralegal to Patricia E. Apy, Esq., Law Guardian of the minor child, G.C. in
the within matter.

2. On February 1, 2019, I caused to be filed electronically the following documents on
behalf of Patricia E. Apy, Esquire, Law Guardian for the minor child, C.G., in the
within matter, pursuant to the Federal Rules of Civil Procedure using the CM/ECF
System for filing:

a. Notice of Motion for Summary Judgment;
b. Brief in Support of Law Guardian’s Motion for Summary Disposition.

3. On February 1, 2019, confirmation of electronic service as stated above was received
from the Court. (EXHIBIT “A”).:

I hereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

 

OA
AMY BROZA’/

DATED: February 5, 2019
Case 2:17-cv-12179-SDW-LDW Document 65 Filed 02/05/19 Page 2 of 3 PagelD: 434

 

Amy Broza

Lanse saat eet iA

From: njdefiling@njd.uscourts.gov

Sent: Friday, February 1, 2019 6:03 PM

To: njdefiling@njd.uscourts.gov

Subject: Activity in Case 2:17-cv-12179-SDW-LDW GERVAL v. GONZALEZ Motion for Summary
Judgment

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.

**#NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of ail documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 36 page limit do not apply.

U.S. District Court
District of New Jersey [LIVE]
Notice of Electronic Filing

The following transaction was entered by APY, PATRICIA on 2/1/2019 at 6:02 PM EST and filed on 2/1/2019
Case Name: GERVAL v. GONZALEZ

Case Number: 2:17-cv-12179-SDW-LDW

Filer: CG,

Document Number: 63

MOTION fer Summary Judgment by C.G.. (Attachments: # (1) Brief Brief in support of Notice of
Motion for Summary Judgment)(APY, PATRICIA)

2:17-cv-12179-SDW-LDW Notice has been electronically mailed to:

KRISTY LIPARI kristy@wlg.com, kristy jipari@gmail.com

PATRICIAE. APY papy@parasapyreiss.com, abroza@parasapyreiss.com

ROBERT D. ARENSTEIN arensteiniaw@aol.com, bobvtny@aol.com

2:17-cv-12179-SDW-LDW Notice has been sent by regular U.S. Mail:

The following document(s} are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1046708974 [Date=2/1/2019] [FileNumber=12167031-0

1
Case 2:17-cv-12179-SDW-LDW Document 65 Filed 02/05/19 Page 3 of 3 PagelD: 435

] [7f5ebcd7584a3804caGadfb473f27aedcOd52e9b0c051a6f48e8d8b2c3d3bef8d10
606db831eb557fee0147fc9a38a64462411b53896d'3f42035ea650a7981b]]

Document description:Brief Brief in support of Notice of Motion for Summary Judgment
Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1046708974 [Date=2/1/2019] [FileNumber=12167031-1
] [22ae9aa4020370a1509b7a4e307a13fd823596a71163b85218ef98bfa00fabOcffo
35aed54chc8ea9f96014c6efS379alad8708fdaéalfebs843clfd053eid5f]|
